Citation Nr: 1812474	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  17-58 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for Parkinson's disease due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active duty in the United States Navy from May 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  

In January 2018, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran has Parkinson's disease.

2. Resolving reasonable doubt in his favor, the Veteran was exposed to herbicides during active service.


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease have been met. 38 U.S.C. §§ 1110, 1112, 1116, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the fully favorable disposition of this matter, the Board finds that that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C. §1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.  

The applicable criteria provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a).  Parkinson's disease is included in this list. 38 C.F.R. § 3.309(e).  

As described more fully below, the Board finds that service connection for the Veteran's Parkinson's disease is warranted.  

The Veteran contends that during his service in the Navy as a helicopter pilot, he performed missions that placed him in-country in Vietnam where he was exposed to herbicides.  Specifically, he testified about participating in numerous trips to Da Nang air facilities in Vietnam where he landed to load and unload the aircraft, transfer personnel and deliver materials to include a variety of chemical containers. See January 2018 Board Hearing Transcript pp. 3-4; see also Correspondence dated June 2015.  

Initially, the Board observes that the outcome of this case largely turns of the question of whether the Veteran was exposed to herbicide agents during his active service.  In this regard, the Board finds the Veteran's lay statements credible as they have been consistent throughout. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's service personnel records, including his performance evaluations, demonstrate he was aboard the USS Camden (AOE 2) during the periods of July 1968 to December 1968, and attached to Helicopter Combat Support Squadron Three (HC-3).  His military personnel records also reflect his duties as Officer of the Deck, Duty Officer, Helicopter Second Pilot, and Material Control Officer.  This evidence supports the Veteran's statements.  His competent and credible reports of in-service events are thus consistent with the circumstances of his service. See 38 U.S.C. § 1154 (2012) (noting that due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of the organization in which the veteran served, and all pertinent lay evidence).  

While the Joint Service Records Research Center reviewed the 1968 command histories of the USS Camden and found no record of ships helicopters landing or personnel going ashore in Vietnam, the Board notes that this evidence neither proves nor disproves the Veteran's statements.  Rather, consistent with the flight logs submitted by the Veteran, JSRRC's findings confirm that "detachment 103 of HC-3 deployed aboard the USS Camden" flew individual flights of which were in the Combat Zone.  Thus, and considering the Veteran's credible testimony at the January 2018 hearing, the Board resolves doubt in the Veteran's favor and finds that the Veteran's report as to events in service are as alleged.

The record also reflects lay statements submitted by the Veteran's fellow service members attesting to their competent and credible observations of the Veteran's service in Vietnam.  Specifically, the fellow Navy pilots describe personally observing the Veteran on the ground in Da Nang Air Base and his many flights into Vietnam supporting combat operations. See Lay statements of J.P.S. dated August 2015; of A.M.R. dated September 2015; and of H.W.V. received August 2017.  Notably, all three service members have verified service on the USS Camden with duty assignments as helicopter pilots of H-3, same as the Veteran.  Additionally, the service members are competent to report on events in service since they are within the realm of personal and firsthand knowledge. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a lay witness is competent to report to factual matters of which he or she has first-hand knowledge).  

Given the foregoing, the Board finds the Veteran's assertions regarding his visitation to Vietnam credible as they have been corroborated by lay statements from fellow pilots aboard USS Camden during the same time period, and such statements are consistent with the circumstances of his service and surrounding his duties.  

Taking all reports into account, the Board concludes that the evidence is in relative equipoise, meaning that the evidence for and against the Veteran's claim is essentially equal.  In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  Accordingly, as the benefit-of-the-doubt rule is for application, the Board finds that the grant of service connection for Parkinson's disease is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Entitlement to service connection for Parkinson's disease, to include as due to in-service herbicide exposure is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


